MEMORANDUM **
Vidal Ocampo Caraig petitions for review of the Board of Immigration Appeals’ *611streamlined decision affirming the Immigration Judge’s denial of his applications for asylum and withholding of deportation. We deny the petition for review.
The Immigration Judge denied Caraig’s applications for asylum and withholding of deportation, determining that Caraig was not credible. We review credibility determinations under the substantial evidence standard. See Gui v. INS, 280 F.3d 1217, 1225 (9th Cir.2002).
Here, substantial evidence supports the Immigration Judge’s adverse credibility determination. At the hearing before the Immigration Judge, Caraig gave inconsistent testimony with respect to whether he had ever been denied a promotion or advancement as a result of performing his official duties. Caraig did not have a coherent explanation for the contradiction in his testimony. This inconsistency went to the heart of his asylum claim because in his asylum application, Caraig alleged that he was denied a promotion he deserved because his superiors were deferring to the wishes of the Mayor of Rosario (who was seeking to retaliate against Caraig for having arrested his son).
Caraig also argues that the BIA violated his due process rights by streamlining his case. This argument is foreclosed by Carriche v. Ashcroft, 350 F.3d 845 (9th Cir. 2003).
To the extent that Caraig contends the BIA’s decision to streamline his case was erroneous as a matter of law under 8 C.F.R. § 3.1(a)(7)(h), we decline to reach the issue. As explained in Carriche, “[W]here we can reach the merits of the decision by the IJ or the BIA, an additional review of the streamlining decision itself would be superfluous.” Carriche, 350 F.3d at 855.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.